Rao, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation:
*400IT IS HEREBY STIPULATED AND AGREED, by and between tbe parties hereto, subject to tbe approval of tbe court as follows:
1. That this appeal for reappraisement is limited to tbe “Tempo” vehicles described on Schedule “A” annexed hereto exported from West Germany on or about November 2,1957, entered for consumption prior to February 27, 1958.
2. At the time of exportation of the merchandise involved herein there was no foreign, export or United States value as defined in Sections 402a(c), 402a (d), or 402a(e), Tariff Act of 1930, as amended for such or similar merchandise.
3. At the time of exportation of the merchandise involved herein the cost of production as defined in section 402a (f), Tariff Act of 1930 as amended for the various items shown on schedule “A” attached is equal to the appraised unit values indicated under the column headed “Appraised unit values” in Schedule “A,” less the following percentages for the following items, net packed:
1. The Matador Station Wagons 12.567%
2. The Matador panel trucks and Matador lowloaders 12. 83%
3. The Matador panel van 12. 58%
4. That the above entitled appeal for reappraisement may be submitted on this stipulation, the same being limited to the merchandise described in said Schedule “A” and abandoned in all other respects.
Upon the agreed facts, I find cost of production, as that value is defined hi section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement and that such values were the appraised unit values indicated under the column headed “Appraised unit values” in schedule “A,” less the following percentages for the following items, net, packed:
1. The Matador Station Wagons 12.567%
2. The Matador panel trucks and Matador lowloaders 12. 83%
3. The Matador panel van ■ 12.58%
Judgment will be entered accordingly.